Martin S. King

WORDEN THANE P.C.,

321 W. Broadway, Suite 300
Missoula, MT 59802
mking(@wordenthane.com
(406) 721-3400

 

Joshua D. Stadtler

DUNN CARNEY ALLEN HIGGINS & TONGUE LLP

851 SW Sixth Avenue, Suite 1500
Portland, OR 97204

jstadtler@dunncarney.com
(503) 417-5507

Attorneys for Defendants Sector Corporation and St. Johns Corporation

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

PSC CUSTOM, LLC, d/b/a POLAR
SERVICE CENTER,

Plaintiff,
V.

HANOVER AMERICAN
INSURANCE COMPANY, SECTOR
CORPORATION, and ST. JOHNS
CORPORATION,

Defendants.

 

Cause No: CV-20-132-SPW

MOTION FOR ADMISSION OF

JOSHUA D. STADTLER PRO HAC

VICE (AND CONSENT OF LOCAL
COUNSEL)

 

Comes Now, Martin S. King and the firm Worden Thane, P.C., attorneys for

Defendants Sector Corporation and St. Johns Corporation, and pursuant to Local

Rule 83.1(d) of the Local Rules of the United States District Court for the District

MOTION FOR ADMISSION OF JOSHL

\ D. STADTLER PRO HAC VICE .—PAGE |
of Montana, hereby move for the admission of Joshua D. Stadtler, Esq., of the law
firm Dunn Carney Allen Higgins & Tongue LLP, 851 SW Sixth Ave., Suite 1500,
Portland, Oregon 97204, telephone: (503)417-5507, email:
jstadtler@dunncarney.com, to practice before this Court, pro hac vice, as one of the
counsel for the Defendants Sector Corporation and St. Johns Corporation. Counsel
for the Plaintiff and for the Defendant Hanover have been contacted and they have
indicated that they have no objection to this motion or to the pro hac vice admission
of Mr. Stadtler.

As support for this motion attached hereto is the Affidavit of Joshua D.
Stadtler as required of L.R. 83.1(d)(3) (D. Mont.).

By this motion and my signature below I, Martin S. King of Worden Thane
PC, a licensed Montana attorney who is a member in good standing of the bar of
this Court (Montana State Bar No. 2609), hereby consent to Mr. Stadtler’s
admission and represent that I will serve as local counsel for Defendants Sector
Corporation and St. Johns Corporation in this cause; that the Court and other
counsel may readily contact me as counsel for Sector and St. Johns regarding the
conduct of this case, including for service of pleadings and documents, at the
address and telephone number set forth on first page of this pleading; and that I
will actively participate in all phases of this case as counsel for the Defendants
Sector Corporation and St. Johns Corporation as required by L.R. 83.1(d)(2) and

L.R. 83.1(d)(5) (D. Mont.)

MOTION FOR ADMISSION OF JOSHUA D. STADTLER PRO HAC VICI
For the foregoing reasons, Martin S. King and the firm Worden Thane P.C.
respectfully request that the Court enter an order admitting Joshua D. Stadtler as an
attorney authorized to practice before this Court, pro hac vice, and allow Mr.
Stadtler to appear and participate as counsel for Defendants Sector Corporation and
St. Johns Corporation in this cause.

Dated this 14" day of October, 2020.

WORDEN THANE P.C.

Attorneys for Defendants Sector
Corporation and St. Johns
Corporation

/s/ Martin S. King
Martin S. King

CERTIFICATE OF SERVICE
I hereby certify that on October 14", 2020, I electronically filed the
foregoing document with the Clerk of Court using the CM/ECF system, which will

send notification electronically to all attorneys of record.

/s/ Martin S. King
Martin S. King

MOTION FOR ADMISSION OF JOSHUA D. STADTLER PRO HAC VICI PAGE 3
